Citation Nr: 0718829	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1983 to 
March 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a videoconference Board hearing in 
February 2007, during which a waiver was received for initial 
RO review of additionally submitted evidence.  


FINDINGS OF FACT

1.  By rating decision in December 1999, the RO denied a 
claim of entitlement to 
service connection for back disorder.  The veteran did not 
file a notice of disagreement.

2.  In December 2003, the veteran requested that her claim of 
service connection for a back disorder be reopened. 

3.  Evidence received since the December 1999 rating decision 
when considered alone or together with all of the evidence, 
both old and new, does raise a reasonable possibility of 
substantiating the claim.  

4.  The veteran's back disorder is due to service.  


CONCLUSIONS OF LAW

1.  The December 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  The evidence received since the RO denied service 
connection for a back disorder in December 1999, which is 
final, is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006). 

3.  A back disorder was incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1999 rating decision, the veteran's claim for 
service connection for low back pain was denied.  The veteran 
was notified of that determination and informed of appellate 
rights and procedures that same month.  However, the veteran 
did not file a notice of disagreement to initiate an appeal 
from the December 1999 rating decision.  The December 1999 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In December 2003, the veteran requested that her service 
connection claim for a back disorder be reopened.  By 
regulation, for purposes of the veteran's request new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

It appears that the RO determined that new and material 
evidence had been received and the claim reopened.  However, 
the RO then proceeded to deny the claim on the merits.  
Regardless of whether the RO reopened the claim, however, the 
Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board must review the RO's 
determination as to whether there is new and material 
evidence to reopen the claim for a back disorder.  

The decision of the RO in the December 1999 rating decision 
to deny the veteran's claim for service connection for a back 
disorder was essentially based on the finding that an in-
service back injury was acute, transitory and has been 
resolved.  

A private medical doctor in a letter dated in December 2003 
indicated that the veteran's service medical records were 
reviewed, she complained of back pain on more than on 
occasion, her in-service doctors never considered lumbar disc 
disease as a cause of her symptoms and x-rays and MRIs were 
never ordered.  The doctor opined that it is certainly 
possible that the veteran's lumbar disc disease existed in 
service and was undiagnosed.  Thus this evidence is new 
because it was not of record at the time of the December 1999 
decision, and it is material in that under the circumstances 
of this case it shows a reasonable possibility that the 
veteran has a back disorder due to service.  Therefore, the 
Board finds that new and material evidence has been received 
and the claim for entitlement to a back disorder has been 
reopened.  

Service Connection

The veteran contends that she started having problems with 
her back upon entry into service in 1983.  During her 
February 2007 Board hearing she indicated that her physical 
activity during service, to include carrying 50 to 70 pounds 
of back gear, contributed to her disorder.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that service connection is 
warranted for the veteran's back disorder.  Service medical 
records reveal that the veteran complained of back pain and 
tenderness in September 1983, November 1984 and November 
1988.  In January 1996 she had a diagnosis of lumbar strain.  
Upon separation from service the veteran on her November 1998 
Report of Medical History indicated that she had back pain 
and it was noted that she had constant low back pain.  In 
February 1999 she was given exercises to do for her low back 
pain.  

While the veteran's post-service June 1999 VA examination 
provided a diagnosis of low back pain by history, other post-
service medical records revealed a current back disorder.  A 
November 2003 MRI found generalized degenerative disc 
dessication at L4-L5 and L5-S1 levels, extruded/protruded 
right paracentral L5-S1 disc herniation and spondylotic facet 
hypertrophy.  A March 2005 MRI found desiccation and 
degeneration at the L5-S1 disc with a very small right 
paracentral disc protrusion and some generalized bulging of 
the disc annulus at L4-5 with a small annular fissure.  A 
June 2005 VA examination provided a diagnosis of chronic low 
back pain with right sided sciatica, most likely secondary to 
degenerative disk disease involving the lumbosacral spine.  
The examiner explained that the veteran's service medical 
records are negative for radicular pain and the progression 
of the veteran's symptomatology is likely due to a natural 
progression of the degenerative disk disease.  Nevertheless 
as mentioned earlier, in a December 2003 letter a private 
doctor after reviewing the veteran's service medical records 
opined that the veteran's in-service doctors never considered 
lumbar disc disease as a cause of her symptoms, x-rays/MRIs 
were never ordered and it is certainly possible that the 
veteran's lumbar disc disease existed in service and was 
undiagnosed.  Letters dated in April 2004 and January 2007 
also were received from J. E., Doctor of Chiropractic, who 
apparently is the veteran's spouse.  He asserted that the 
veteran has a back disorder due to her time in the military 
given her multiple complaints of back pain during service.  
Moreover, degeneration is a process requiring time, the 
longer the abnormal biomechanics go un-addressed the more and 
extensive and damaging the degeneration is to the support 
structure.  

Thus, although the June 2005 VA examiner did not attribute 
the veteran's degenerative disc disease to service, the 
totality of the evidence has manifested that there is a 
causal relationship between the veteran's service and her 
current back disorder.  Therefore, in giving the veteran the 
benefit of the doubt, the Board finds that the evidence is in 
relative equipoise with regard to the claim.  Hence, service 
connection is warranted for a back disorder.  38 U.S.C.A. § 
5107(b).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  




ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  To this extent the appeal is granted.  

Entitlement to service connection for a back disorder is 
granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


